              Case 2:20-cr-00127-RSL Document 31 Filed 06/23/21 Page 1 of 2




                                                                 JUDGE ROBERT S. LASNIK
 1
 2
 3
 4
 5
 6                                 UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                   ) NO. CR20-127RSL
                                                 )
10                   Plaintiff,                  ) WAIVER OF SPEEDY TRIAL
                                                 )
11             vs.                               )
                                                 )
12   GARY BOWSER,                                )
                                                 )
13                   Defendant.                  )
                                                 )
14
15          I am the defendant in the above-entitled case. I have been advised by my

16   attorney of my right to a speedy trial under the Speedy Trial Act, 18 U.S.C. § 3161 et

17   seq. I knowingly and voluntarily waive my right to a speedy trial and consent to a

18   continuance of the date of my trial from July 26, 2021, to any date up to and including

19   November 30, 2021. I understand that if this request is granted, the Court will make

20   findings that the time between July 26, 2021, and the new trial date is excludable for

21   purposes of calculating the time limitations applicable to the Speedy Trial Act, 18

22   U.S.C. § 3161 et seq.

23
24
25
26                                                              FEDERAL PUBLIC DEFENDER
       WAIVER OF SPEEDY TRIAL         -1                           1601 Fifth Avenue, Suite 700
       (Gary Bowser; CR20-127RSL)                                    Seattle, Washington 98101
                                                                                (206) 553-1100
               Case 2:20-cr-00127-RSL Document 31 Filed 06/23/21 Page 2 of 2




            Counsel spoke to Mr. Bowser and he has given his permission for counsel to
 1
     sign the waiver on his behalf after undersigned counsel reviewed the document with
 2
     him in its entirety.
 3
 4          Dated this 23rd day of June, 2021.

 5                                       s/ Michael Filipovic
                                         signed on behalf of Gary Bowser, Defendant
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26                                                             FEDERAL PUBLIC DEFENDER
       WAIVER OF SPEEDY TRIAL       -2                            1601 Fifth Avenue, Suite 700
       (Gary Bowser; CR20-127RSL)                                   Seattle, Washington 98101
                                                                               (206) 553-1100
